Citation Nr: 0319533	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  96-40 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
left shoulder impairment, residuals of thoracic outlet 
syndrome, and status post resection of the left first rib. 

2.  Whether separate rating evaluations are warranted for a 
left shoulder disability and postoperative residuals of 
thoracic outlet syndrome.


WITNESS AT HEARING ON APPEAL

Appellant









ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On April 9, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make the necessary arrangements with 
the appropriate VA medical facility in 
California to have the veteran undergo an 
examination by a VA neurologist to 
determine the current extent and severity 
of the service connected left shoulder 
impairment, the residuals of thoracic 
outlet syndrome, status post resection of 
the first rib and any other disabilities 
involving the left shoulder, arm and 
cervical spine.  The examiner should be 
provided with the veteran's claims folder 
prior to conducting the examination.  In 
addition to a MRI, nerve conduction 
studies and an EMG, any other testing or 
specialized examinations deemed necessary 
should be conducted. 

2.  It is requested that the examiner 
should make an assessment of impairment 
in the range of motion of the left 
shoulder, arm, and cervical spine.  The 
examiner should also be asked to note the 
normal ranges of motion.  The examiner 
should be requested to determine whether 
the left shoulder, arm and cervical spine 
show weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the left 
shoulder, arm and cervical spine are used 
repeatedly over a period of time.  
Request the neurologist identify the 
nerve(s) or nerve group(s) which are 
effected by the service connected 
thoracic outlet syndrome and the bodily 
functions the nerve(s) or nerve group(s) 
controls.  The neurologist should state 
whether there is complete or incomplete 
paralysis.  If there is incomplete 
paralysis, the examiner should indicate 
whether it is mild, moderate, or severe.  
Request the examiner to an render an 
opinion as to whether it is as likely as 
not that the postoperative residuals, 
thoracic outlet syndrome with resection 
of the first rib caused or aggravates any 
separate disability(ies) of the left 
shoulder, arm and/or cervical spine which 
involves bodily functions which are 
different than those controlled by the 
service connect neurological disorder 
with resection of the first rib.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





